

113 S1873 IS: Protect Student Borrowers Act of 2013
U.S. Senate
2013-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1873IN THE SENATE OF THE UNITED STATESDecember 19, 2013Mr. Reed (for himself, Mr. Durbin, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide for institutional risk-sharing in the Federal student loan programs.1.Short titleThis Act may be cited as the
		  Protect Student Borrowers Act of 2013.2.PurposeThe purpose of this Act is to protect student borrowers by requiring institutions of higher education to assume some of the risk of default for student loans under part D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.).3.Institutional rebates to the Department of Education for defaulted loansSection 454 of the Higher Education Act of 1964 (20 U.S.C. 1087d) is amended—(1)in subsection (a)—(A)in paragraph  (5), by striking and;(B)in paragraph  (6) by striking the period                  at the end and inserting ; and; and(C)by adding at the end the following:(7)provide that  the institution  accepts the institutional    risk-sharing    requirements   under   subsection (d), if applicable.; and(2)by adding at the end the following:(d)Institutional   risk-Sharing  for   student  loan defaults(1)In   generalSubject to  paragraph  (3),          each institution  of higher education participating  in          the  direct  student   loan  program  under  this  part          for a fiscal year that has a rate of participation in such program for all students enrolled at that institution for such fiscal year that is 25 percent or higher shall  remit,  at  such  times  as  the  Secretary  may          specify, a risk-sharing payment based on a percentage of the volume of student loans under this part that are in default, as determined under paragraph (2).(2)Determination  of   risk-sharing   paymentsSubject                  to paragraph  (3), with respect to each fiscal year, an institution of higher education described in paragraph (1) that has a cohort default rate (as defined in section 435(m))—(A)that is 30 percent or higher for the most recent fiscal year for which data are available, shall pay to the Secretary for the fiscal year an amount that is equal to 20 percent of the total amount (including interest and collection fees) of loans made under this part to students that are in default;(B)that is lower than 30 percent but not lower than 25 percent for the most recent fiscal year for which data are available, shall pay to the Secretary for the fiscal year an amount that is equal to 15 percent of the total amount (including interest and collection fees) of loans made under this part to students that are in default;(C)that is lower than 25 percent but not lower than 20 percent for the most recent fiscal year for which data are available, shall pay to the Secretary for the fiscal year an amount that is equal to 10 percent of the total amount (including interest and collection fees) of loans made under this part to students that are in default; and(D)that is lower than 20 percent but not lower than 15 percent for the most recent fiscal year for which data are available, shall pay to the Secretary for the fiscal year an amount that is equal to 5 percent of the total amount (including interest and collection fees) of loans made under this part to students that are in default.(3)Waiver    and    reduced   risk-sharing          payments(A)WaiverThe  Secretary  shall waive                  the  risk-sharing   payments  described  in  paragraph  (1)  for an  institution  described in paragraph  (2)(D)  that   meets  the  requirements  of                  subparagraph  (D).(B)Reduced       risk-sharing      paymentsIf an institution  has in place a student  loan management  plan  described  in  subparagraph   (D)                  that  is approved by the Secretary, the Secretary                  shall  reduce  the  total  annual  amount  of risk-sharing  payments  as follows:(i)With respect to an institution with a cohort default rate described in paragraph (2)(A), the risk-sharing payment shall be in an amount that is equal to 15 percent of the total amount (including interest and collection fees) of loans made under this part to students that are in default.(ii)With respect to an institution with a cohort default rate described in paragraph (2)(B), the risk-sharing payment shall be in an amount that is equal to 10 percent of the total amount (including interest and collection fees) of loans made under this part to students that are in default.(iii)With respect to an institution with a cohort default rate described in paragraph (2)(C), the risk-sharing payment shall be in an amount that is equal to 5 percent of the total amount (including interest and collection fees) of loans made under this part to students that are in default.(C)Continuation of waiver or reduced paymentsAn institution that receives a waiver under subparagraph (A)  or a reduced risk-sharing payment under subparagraph (B) may receive a waiver or reduced payment for a subsequent fiscal year only if the Secretary determines that the institution is making satisfactory progress in carrying out the student loan management plan described in subparagraph (D), including evidence of the effectiveness of the individualized financial aid counseling for students.(D)Student      loan       management                  planAn institution that seeks a waiver or reduction of its risk-sharing payment, shall develop and carry out a student loan management plan that shall include an analysis of the risk factors correlated with higher student loan defaults that are present at the institution and actions that the institution will take to address such factors. Such plan shall include individualized financial aid counseling for students and strategies to minimize student loan default and delinquency.(E)Waiver   or   reduction   for    certain   institutionsIn addition  to  the  other                  risk-sharing   payment  waivers  and   reductions                  described in this paragraph,  the Secretary  may                  waive or reduce risk-sharing payments if—(i)an  institution  is eligible under—(I)part  A or part  B of title III;                                  or(II)title V; and(ii)the  Secretary  determines  that—(I)the   institution   is   making                                  satisfactory  progress  in  carrying  out                                  the institution’s student  loan management  plan  described  under  subparagraph (D); and(II)granting  a waiver or reduction  of risk-sharing  payments  would                                  be in the  best interest  of students  at                                  the institution.(4)ProhibitionAn  institution   of  higher          education  shall not  deny admission or financial aid          to a student  based on a perception that  such student          may be at  risk for defaulting on a loan made under          this part.(5)Fund  for   the  deposit  of   risk-sharing  payments(A)In  generalThere is established in                  the  Treasury  of the  United  States  a  separate                  account  for  the  deposit  of  risk-sharing   payments collected under this subsection. The Secretary  shall deposit any payments collected pursuant to this subsection into such fund.(B)Use   of  fundsOf  the amounts  in                  the  fund  described  in  subparagraph   (A),  for                  each fiscal year—(i)not more than  50 percent of such                          amounts   shall  be  made  available  to  the                          Secretary to enter into contracts or cooperative  agreements  for  delinquency and  default   prevention   or   rehabilitation   under                          section 456(d); and(ii)the  Secretary  shall  reserve  the                          remainder  of such amounts  for a  Federal                          Pell Grant fund that  shall be used to offset                          any future  shortfalls  in funding under  the                          Federal Pell Grant program.(6)ApplicabilityThe    Secretary    shall          carry  out this  subsection beginning with the  cohort          default  rate  for the  2014  cohort. The  2014  cohort          shall include current  and former students  who enter          repayment in fiscal year 2014.(7)Report to congressThe Secretary shall report on an annual basis  to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and the Workforce of the House of Representatives the following information:(A)A list of  institutions that have been subject to risk-sharing payments in the previous year.(B)The required risk-sharing payment from such institutions.(C)The amount of risk-sharing payments collected from such institutions.(D)A list of the institutions that have received waivers from the risk-sharing payment and the reason for such waiver.(E)A list of the institutions that have received reductions in the required risk-sharing payment.(F)The use of funds deposited from risk-sharing payments, including a list of any contracts or cooperative agreements for delinquency and default prevention or rehabilitation and the amount reserved for the Federal Pell Grant program..4.Contracts and  cooperative agreementsSection 456 of the Higher Education Act of 1965 (20  U.S.C. 1087f)  is amended by adding at  the end the following:(d)Contracts  and   cooperative  agreements  for  delinquency and  default prevention and  for  default   rehabilitationThe Secretary  may  enter  into contracts or cooperative agreements for—(1)statewide or institutionally based programs          for  the  prevention  of  Federal  student   loan  delinquency  and  default  at  institutions   of  higher  education that—(A)have a high cohort default rate as defined under section 435(m); or(B)serve large numbers or percentages of                  student  loan borrowers who have a  risk  factor                  associated with higher default rates  on Federal                  student  loans under  this  title,  such as  coming                  from a low-income family, being a first  generation postsecondary education  student,  not  having a secondary school diploma, or having previously defaulted  on, and  rehabilitated,  a  loan                  made under this title; and(2)increasing  the  number  of borrowers  who          successfully rehabilitate defaulted loans..5.Financial responsibilitySection  498(c)(1)  of the  Higher  Education  Act of  1965 (20 U.S.C. 1099c(c)(1)) is amended by striking subparagraph (C) and inserting the following:(C)to meet all of its financial obligations,                  including  institutional   risk-sharing   payments,                  refunds   of  institutional   charges,   and   repayments to the Secretary  for liabilities and debts                  incurred  in programs  administered  by the Secretary..